Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Following the previously mailed Notice of Allowance (6/22/21, maintained here for the reasons of record, no amendments), the examiner acknowledges applicant’s filing of an RCE seeking to capture the earlier priority application within the priority chain.  However, the priority date did not affect the previous allowability disposition, which was based on the earliest effective filing date of record (the actual filing date of 4/8/19) and an extensive search and review of the prior art in the context of the invention as claimed.  Thus, the instant application is allowed on the same grounds as before.  Notwithstanding, per the petition branch decision, applicant may hereafter submit a new petition with further evidence of unintentional delay across the relevant time periods as to the priority claim, if desired.
As previously noted, as for applicant’s last substantive response (6/1/2021), the Office recognizes on response, top of page 5, as intended to be directed to the present pending claims 17-21 and 23-26, which were previously pending (no new amendments).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was not necessary as the following are merely directed to clarity and grammatical consistency.  

IN THE CLAIMS
	In claim 17, the phrase “A Method for treating Neonatal Abstinence Syndrome (NAS), in a mammalian subject, wherein the method comprising” has been deleted and replaced with 
--A method for treating Neonatal Abstinence Syndrome (NAS), in a mammalian subject in need thereof, wherein the method comprises--.
	In claim 21, line 2, after the term “exposed”, the term --to-- has been inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed in the last response are found persuasive in line with that discussed in the attached interview summary (summarized below) and the claimed invention is not found reasonably taught or suggested by the prior art of record, including following an updated search of the prior art.  An extensive discussion was held regarding the teachings of primary reference Pedersen et al.  Pedersen teach treating withdrawal from e.g. opioids with oxytocin; including what appears to be ‘any’ subject of any age per para 60 as discussed in the last Office action response to arguments, e.g. infant (which encompasses neonates and even newborns) to geriatric.  However, what came to light is that Pedersen is only found directed to actively/directly obtained addiction and those subjects experiencing such. The examiner and applicant's representative, during review, came to the point of discussion where it was felt that nothing in Pedersen speaks or guides to 'passively' acquired addiction to e.g. opioids and the subsequent withdrawal symptoms thereof, as experienced in i.e. the instantly claimed neonatal abstinence syndrome (NAS).  Pedersen does not mention "mothers" addicted and passing such on, or alternatively, newborns, neonates, or infants who have acquired such (via an addicted mother).  Thus, while Pedersen is deemed the closest prior art of record based on the prior art prima facie case of obviousness as Pedersen is only directed to treating actively/directly acquired addiction and subsequent withdrawal to e.g. opioids.  Nothing is found to guide the skilled artisan (e.g. regulated medical practitioner) to take the next step and apply such to a “passively” acquired addiction as in “neonate withdrawal syndrome” (NAS), and to an infant, neonate or newborn who has passively acquired such.  
As part of an updated search, the examiner carried out a search of review articles (via Google Scholar) specific to treatment and management of Neonatal Abstinence Syndrome (NAS) and recovered no fewer than four (4) references spanning 2009 to 2019 (the present application was filed in April 2019), and then ran a KWIC search of each review article for the term “oxytocin”, which was not revealed in any of the four (4) review articles on NAS.  Merely by example, the most recent review article published in 2018 (Wachman et al. “Neonatal Abstinence Syndrome. Advances in Diagnosis and Treatment.”  JAMA.  2018;319(13):1362-1374. doi:10.1001/jama.2018.2640) ran a review of fifty-three (53) articles pertaining to the diagnosis and management of NAS and none of those 53 articles were cited as mentioning oxytocin as a treatment option for NAS (see Wachman, opening of closing “Discussion” section on page 1370).   Put another way, based on these reviews on treatment protocol for NAS, the medical ‘standard of care” by which all regulated medical professionals follow for the treatment of all disorders is not found to have guided, either on-label or off-label, treatment of NAS with oxytocin.
The examiner also makes note of the following after an updated search of the art (also via Google Scholar) which yielded a reference to McGregor et al. (“Breaking the loop: Oxytocin as a potential treatment for drug addiction.”  Hormones and Behavior.  Volume 61, Issue 3, March 
“Porges (2003) speaks of the neural substrates of a social engagement system in which brain circuitry used for defensive freezing is co-opted to facilitate the passive, non-defensive immobility, and parasympathetic dominance that is characteristic of social engagement. The ventrolateral periaqueductal gray, which is rich in oxytocin receptors, is seen as a major node in this network. High doses of oxytocin are known to cause sedation and immobility in rodents which is coupled to anxiolytic and prosocial effects (Uvnas-Moberg, 1998). In the infant, such a system facilitates the passivity required to feed, and fosters a sense of relaxation and contentment. This is polar opposite to the sympathomimetic, hyperactive, manic state that is induced by stimulant drugs.”

However, McGregor does not make the link there that administering oxytocin exogenously could be used to counteract the effects of withdrawal from stimulant drugs, such as in the instantly claimed neonatal abstinence syndrome (NAS).  Thus, while references like McGregor circle around the effect of oxytocin as a relaxant, none were found to expressly teach or suggest that this relaxant effect might serve an infant/neonate well to cope with drug withdrawal as seen in the instantly claimed neonatal abstinence syndrome (NAS).  The examiner has extensively searched the prior art databases (both patents, patent publications, and scholarly literature) and has not found the blaze marks deemed needed to sustain a prima facie case of obviousness here, absent some further evidence or reference not currently of record.  For these reasons, the instantly claimed invention is hereby allowed. 
	See also, based on the updated search after the RCE filing:  The following post-filing review article on emerging therapies for NAS, also mirroring the review articles discussed above prior to the present earliest effective filing date, that oxytocin is not a recognized standard of care Emerging therapies for the treatment of neonatal abstinence syndrome. J. Matern. Fetal Neonatal Med. 2020 Mar 9;1-9.  https://pubmed.ncbi.nlm.nih.gov/32146833/.
	Claim Interpretations:  The claim scope (claim 17) includes mammalian subjects which is deemed acceptable as the presently claimed invention could also be used for treatment of animal models in need thereof with NAS as part of studies.  Claim 20 is drawn to treating a neonate, which is deemed further limiting as the definition for NAS, though using the term “neonatal”, also encompasses a broader subclass (infants) that contains the narrower age range of neonates.
For the reasons set forth above, the instantly claimed invention is found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654